Appeal by defendants from a judgment of the Supreme Court, Kings County, entered May 28, 1964, upon their pleas of guilty, convicting them of manslaughter in the second degree, and imposing sentence. Judgment affirmed. We find the sentences as to either defendant not to be excessive. The defendant Vega was afforded his full rights in regard to the voluntariness of his plea of guilty as demonstrated by the minutes of sentencing. The other contentions of the appellants cannot be considered on this appeal. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.